PER CURIAM:
Appellants brought this action to quiet title, presenting a claim of title by adverse possession. The Court of Common Pleas of Lackawanna County found in favor of appellees and dismissed appellants’ action, relying upon Torch v. Constantino, 227 Pa.Super. 427, 323 A.2d 278 (1974). We agree and affirm. Appellants’ claim relies upon a period of time from 1946 to the time of the bringing of this action. The title to the land involved was held from 1940 to May 9,1977, by the County of Lackawanna and therefore, under Torch, supra, appellants’ claim must fail.
The order of the trial court is affirmed.